 


109 HRES 1105 EH: Providing for consideration of the joint resolution (H.J. Res. 102) making further continuing appropriations for the fiscal year 2007, and for other purposes.
U.S. House of Representatives
2006-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 1105 
In the House of Representatives, U. S.,

December 8, 2006
 
RESOLUTION 
Providing for consideration of the joint resolution (H.J. Res. 102) making further continuing appropriations for the fiscal year 2007, and for other purposes. 
 
 
That upon the adoption of this resolution it shall be in order without intervention of any point of order to consider in the House the joint resolution (H.J. Res. 102) making further continuing appropriations for the fiscal year 2007, and for other purposes. The joint resolution shall be considered as read. The previous question shall be considered as ordered on the joint resolution to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chairman and ranking minority member of the Committee on Appropriations; and (2) one motion to recommit. 
 
Karen L. HaasClerk.
